


Exhibit 10-E-1


DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective January 1, 2013)




Section 1. Introduction. On January 1, 2013, the Company established this Plan,
which shall be known as the "Ford Motor Company Defined Contribution
Supplemental Executive Retirement Plan" and is hereinafter referred to as the
"Plan," for the purpose of providing Eligible Executives, hired or rehired on or
after January 1, 2004 and who are actively employed by the Company on or after
January 1, 2013, with Supplemental Benefits and/or Special Supplemental Benefits
in the event of such Eligible Executive's termination from employment with the
Company under certain circumstances.


Section 2. Definitions. As used in the Plan, the following terms shall have the
following meanings, respectively:


2.01    "Affiliate" shall mean, as applied with respect to any person or legal
entity specified, a person or legal entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person or legal entity specified.


2.02     "Base Monthly Salary" shall mean for the purposes of the Plan, the
monthly base salary rate of such Eligible Executive during each month, prior to
giving effect to any salary reduction agreement pursuant to an employee benefit
plan, as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended, (i) to which Code Section 125 or Code Section 402(e)(3),
applies or (ii) which provides for the elective deferral of compensation. It
shall not include supplemental compensation or any other kind of extra or
additional compensation.


2.03     "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.


2.04    "Committee" shall mean the Compensation Committee of the Board of
Directors of the Company.


2.05    "Company" shall mean Ford Motor Company and such of the subsidiaries of
Ford Motor Company as, with the consent of Ford Motor Company, shall have
adopted this Plan.


2.06    "Designated Third Party Administrator" shall mean the service provider
employed by the Company to act as record keeper to maintain the Notional
Accounts and process notional investment elections.


2.07    "Eligible Executive" shall mean a person who is the Executive Chairman,
Chairman, Vice Chairman, Chief Executive Officer, President, Chief Operating
Officer, an Executive Vice President, a Group Vice President or a Vice President
of the Company (excluding any such person who is an employee of a foreign
Affiliate of the Company) or a Company employee in Leadership Level Four or
above, or its equivalent, who satisfies the requirements of Section 3.01.
“Eligible Executive” shall not include any supplemental employee.


2.08    "Eligibility Service" shall mean Company service while an Eligible
Executive.


2.09    "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended.


2.10    "FRP" shall mean the Ford Retirement Plan, as amended from time to time.


2.11    "Notional Account" shall mean the book entry account, which shall
include Notional Credits, and any interest equivalents, dividend equivalents or
other earnings credited to such book entry account, established by the Company
for each Eligible Executive.


2.12    "Notional Credits" shall mean the amounts credited to the Eligible
Executive's Notional Account each pay period as described under Section 3.02.


2.13    "Separation From Service" shall be determined to have occurred on the
date on which an employee incurs a “separation from service” within the meaning
of Code Section 409A.




--------------------------------------------------------------------------------






2.14    "Special Supplemental Benefit" shall mean benefits payable under this
Plan as determined in accordance with Section 3.06.


2.15    "Specified Employee" shall mean an employee of the Company who is a "Key
Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5). A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year. An employee who is determined
to be a Specified Employee shall remain a Specified Employee throughout such
12-month period regardless of whether the employee meets the definition of
"Specified Employee" on the date the employee incurs a Separation From Service.
This provision is effective for Specified Employees who incur a Separation From
Service on or after January 1, 2005. For purposes of determining Specified
Employees, the definition of compensation under Treasury Regulation Section
1.415(c)-2(d)(3) shall be used, applied without the use of any of the special
timing rules provided in Treasury Regulation Section 1.415(c)-2(e) or the
special rule in Treasury Regulation Section 1.415(c)-2(g)(5)(i), but applied
with the use of the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(ii).


2.16    "Subsidiary" shall mean, as applied with respect to any person or legal
entity specified, (i) a person or legal entity a majority of the voting stock of
which is owned or controlled, directly or indirectly, by the person or legal
entity specified or (ii) any other type of business organization in which the
person or legal entity specified owns or controls, directly or indirectly, a
majority interest.


2.17    "Supplemental Benefit" shall mean benefits payable under this Plan as
determined in accordance with Section 3.


2.18    "Valuation Date" shall mean March 15th of each calendar year, or the
next preceding business day for which valuation information is available, and
shall be the date on which a Notional Account shall be valued for purposes of
determining the amount to be distributed in a particular distribution year.


Section 3. Supplemental Benefits.


3.01 Eligibility. Each Eligible Executive who:


(i)
was hired or rehired on or after January 1, 2004;



(ii)
was actively employed on or after January 1, 2013;



(iii)
who upon Separation From Service is at least age 55 with ten or more years of
Eligibility Service or is at least age 65 with five or more years of Eligibility
Service; and



(iv)
is being Separated From Service upon the approval of the Company,



shall receive a Supplemental Benefit as provided herein.


3.02 Notional Credits. A Notional Account shall be established for each Eligible
Executive. Each pay period, the Eligible Executive's Notional Account shall be
credited with Notional Credits representing an amount equal to the product of
their Base Monthly Salary received multiplied by the applicable percentage below
which is based on the Eligible Executive's whole age at the end of the present
calendar year and Leadership Level during that month:




--------------------------------------------------------------------------------






Applicable Percentage


Age <30    Age 30 - 39    Age 40 - 49    Age 50+




Leadership Level One
- Executive Chairman, Chairman,
Vice Chairman, Chief Executive Officer,
President, Chief Operating Officer     18.00%     16.50%     15.50%    
14.50%        
- Executive Vice President          12.00%     10.50%     9.50%     8.50%
- Group Vice President & Vice President 9.00%     7.50%     6.50%     5.50%
Leadership Level Two                   6.00%     4.50%     3.50%     2.50%
Leadership Level Three & Four              4.50%     3.00%     2.00%     1.00%


An Eligible Executive shall not receive a credit in any month prior to the date
the Eligible Executive became covered under the Plan or after a Separation From
Service has occurred.


3.03 Supplemental Benefit. The Eligible Executive's Supplemental Benefit shall
be equal to the value of their Notional Account at the time of distribution.


An Eligible Executive's Supplemental Benefit will be based on the value of the
Eligible Executive's Notional Account as if the amounts in the Notional Account
had been invested in actual investment options selected by the Eligible
Executive. The investment options available for selection shall be identical to
the investment options available under the FRP. In the absence of an investment
selection by an Eligible Executive, the Eligible Executive's Notional Credits
will be allocated to an appropriate target-date fund offered under the FRP based
on the Eligible Executive's age. The Designated Third Party Administrator will
maintain a record of each Notional Account, process investment selections, and
otherwise be the record keeper of the Notional Accounts. Investment options
selected under this Section shall be used solely for purposes of valuing the
Eligible Executive's Notional Account which is used to determine the
Supplemental Benefit. Eligible Executives shall not have voting rights or any
other ownership rights with respect to any investment options selected as the
measuring mechanism for the Notional Accounts established under this Section.


Eligible Executives may not withdraw or borrow against amounts credited to any
book entry account under this Plan. The Plan will not accept rollovers from
other plans. Distributions may not be rolled over to other plans. An Eligible
Executive may not assign or alienate the Supplemental Benefit and the Plan will
not recognize a domestic relations order that purports to assign the
Supplemental Benefit to another person.


3.04 Payments.


(i)
Except as otherwise provided below, distribution of the Supplemental Benefit
shall be made in five annual installment payments, with such annual installments
beginning on, or as soon as reasonably practicable after, the first Valuation
Date following the one year anniversary of the Eligible Executive's Separation
From Service. Thereafter, each installment shall be paid annually on, or as soon
as reasonably practicable after, each successive Valuation Date.

(ii)
Prior to the March 15th immediately following an Eligible Executive's Separation
From Service, an Eligible Executive may elect to defer payment of the
Supplemental Benefit in accordance with this Subsection. Distribution of a
deferred Supplemental Benefit shall be made in five annual installment payments,
with such annual installments beginning on, or as soon as reasonably practicable
after, the first Valuation Date following the fifth anniversary of the Valuation
Date on which payment would have commenced had the Eligible Executive not
elected to defer commencement of the Supplemental Benefit.

(iii)
Notwithstanding any other provisions of the Plan to the contrary, if a Specified
Employee incurs a Separation From Service, other than as a result of such
Specified Employee's death, payment of any Supplemental Benefit to such
Specified Employee shall commence no sooner than the first day of the seventh
month following the Separation From Service.

(iv)
Except as provided in Section 3.05, payments with respect to an Eligible
Executive hereunder shall cease at the Eligible Executive's death.







--------------------------------------------------------------------------------




3.05 Death Benefits.


(i)
Upon death, but before Separation From Service, if the Eligible Executive has
satisfied the eligibility requirements under Section 3.01(i), (ii) and (iii),
the Eligible Executive's Notional Account shall be distributed in its entirety
to the Eligible Executive's beneficiary or deemed beneficiary under the FRP. All
such distributions shall occur on, or as soon as reasonably practicable after,
such Eligible Executive's date of death.

(ii)
If the Eligible Executive's death occurs after Separation From Service and
before all five annual payments are made, the Eligible Executive's Notional
Account balance shall be distributed in its entirety to the Eligible Executive's
beneficiary or deemed beneficiary under the FRP. All such distributions shall
occur on, or as soon as reasonably practicable after, such Eligible Executive's
date of death.



3.06 Special Supplemental Benefits. In addition to, or in place of, any other
Supplemental Benefits otherwise provided under this Plan, the Company may, in
its sole discretion, provide Special Supplemental Benefits to certain Eligible
Executives, including providing that certain Eligible Executives shall not be
eligible for a Supplemental Benefits or shall be excluded from participation in
the Plan. Special Supplemental Benefits provided to Eligible Executives whose
compensation is subject to the executive compensation disclosure rules under the
Securities Exchange Act of 1934 shall be set forth in Appendix A. Special
Supplemental Benefits provided to Eligible Executives who are not subject to
such disclosure rules shall be set forth in a separate confidential schedule to
the Plan that is administered by the HR Director-Compensation and Executive
Personnel Office. Any Special Supplemental Benefit provided pursuant to this
Section shall be subject to, and paid in accordance with, the terms and
conditions of this Plan, including without limitation Section 3.04.


3.07 Effect of Separation from Service Prior to Eligibility. In the event an
Eligible Executive incurs a Separation From Service prior to meeting the
eligibility requirements of Section 3.01, no Supplemental Benefit or Special
Supplemental Benefit shall be payable under the Plan and such Eligible
Executive's Notional Account shall be closed.


Section 4. General Provisions.


4.01 Administration and Interpretation.


(i)
The terms of the Plan shall determine the benefits payable to an Eligible
Executive and no Eligible Executive shall be permitted to receive a benefit
under the Plan that would be inconsistent with such terms.



(ii)
The Group Vice President - Human Resources and Corporate Services and the
Executive Vice President and Chief Financial Officer (or, in the event of a
change in title, such officer's functional equivalent) shall have full power and
authority on behalf of the Company to administer and interpret the Plan. In the
event of a change in a designated officer's title, the officer or officers with
functional responsibility for the Retirement Plans shall have the power and
authority to administer and interpret the Plan. All decisions with respect to
the administration and interpretation of the Plan shall be final and binding
upon all persons.



(iii)
In the event that an Article, Section or paragraph of the Code or Treasury
Regulations is renumbered, such renumbered Article, Section or paragraph shall
apply to applicable references in this Plan.



4.02 Supplemental Benefits Not Funded. The Company's obligations under this Plan
shall not be funded and Supplemental Benefits and Special Supplemental Benefits
under this Plan shall be payable only out of the general funds of the Company.


4.03 Earning Out Conditions. Notwithstanding anything in the Plan to the
contrary, all rights of an Eligible Executive under the Plan to receive
distribution of all or any part of the Supplemental Benefit or Special
Supplemental Benefit shall cease on and as of the date on which it has been
determined by the Company that such Eligible Executive at any time (whether
before or subsequent to termination of such Eligible Executive's employment)
either acted in a manner inimical to the best interests of the Company or
engaged in an activity that was directly or indirectly in competition with any
activity of the Company or any Subsidiary or Affiliate thereof, unless waived by
the Company according to procedures adopted by the Committee.




--------------------------------------------------------------------------------






4.04 Deductions. The Company may deduct from any payment of Supplemental
Benefits or Special Supplemental Benefits to an Eligible Retired Executive, or
from any payment of Supplemental Benefits or Special Supplemental Benefits to a
beneficiary, any and all amounts owed to it by such Eligible Executive or
beneficiary for any reason, and all taxes required by law or government
regulation to be deducted or withheld.


4.05 No Contract of Employment. The Plan is an expression of the Company's
present policy with respect to Company executives who meet the eligibility
requirements set forth herein; it is not a part of any contract of employment.
No Eligible Executive, beneficiary or any other person shall have any legal or
other right to any Supplemental Benefit or Special Supplemental Benefit.


4.06 Governing Law. Except as otherwise provided under federal law, the Plan and
all rights thereunder shall be governed, construed and administered in
accordance with the laws of the State of Michigan.


4.07 Amendment or Termination. The Company reserves the right to modify or
amend, in whole or in part, or to terminate this Plan, at any time without
notice; provided, however, that no distribution of Supplemental Benefits or
Special Supplemental Benefits shall occur upon termination of this Plan unless
applicable requirements of Code Section 409A have been met.


4.08 Local Payment Authorities. The Vice President and Treasurer and the
Assistant Treasurer (or, in the event of a change in title, such officer's
functional equivalent) may act individually to delegate authority to
administrative personnel to make benefit payments to Eligible Executives in
accordance with plan provisions.


4.09 Code Section 409A.


(i)
The provisions of Code Section 409A are incorporated into the Plan by reference
to the extent necessary for any benefit provided under the Plan that is subject
to Code Section 409A to comply with such requirements and, except as otherwise
expressly determined by the Committee, the Plan shall be administered in
accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Company reserves the right to take such action, on a
uniform and consistent basis, as the Company deems necessary or desirable to
ensure compliance with Code Section 409A, and applicable additional regulatory
guidance thereunder, or to achieve the goals of the Plan without having adverse
tax consequences under this Plan for any employee or beneficiary. Unless
determined otherwise by the Committee, any such action shall be taken in a
manner that will enable any benefit provided under the Plan that is intended to
be exempt from Code Section 409A to continue to be so exempt, or to enable any
benefit provided under the Plan that is intended to comply with Code
Section 409A to continue to so comply.



(ii)
In no event shall any transfer of liabilities to or from this Plan result in an
impermissible acceleration or deferral of Supplemental Benefits or Special
Supplemental Benefits under Code Section 409A. In the event such a transfer
would cause an impermissible acceleration or deferral under Code Section 409A,
such transfer shall not occur.



(iii)
In no event will application of any eligibility requirements under this Plan
cause an impermissible acceleration or deferral between Plan benefits under Code
Section 409A.



(iv)
In the event an Eligible Executive receiving, or entitled to receive, a
Supplemental Benefit and/or a Special Supplemental Benefit is reemployed
following a Separation From Service, distribution of any Supplemental Benefit or
Special Supplemental Benefit shall not cease or be deferred upon such Eligible
Executive's reemployment. Any additional Supplemental Benefits or Special
Supplemental Benefits to which such Eligible Executive may become entitled
following reemployment shall be determined and paid, independent of any other
Supplemental Benefit or Special Supplemental Benefit, in accordance with the
terms and conditions of this Plan, including Section 3 and Subsection 4.03.



(v)
After receipt of Plan benefits, the obligations of the Company with respect to
such benefits shall be satisfied and no Eligible Executive or beneficiary shall
have any further claims against the Plan or the Company with respect to Plan
benefits.

(vi)
Notwithstanding any other provisions of the Plan to the contrary, any payment
deferral election made pursuant to Section 3.04(ii) shall be made not less than
12 months prior to the Valuation Date on which





--------------------------------------------------------------------------------




payment of such Supplemental Benefit or Special Supplemental Benefit otherwise
would have commenced without such deferral election and such election shall not
take effect until at least 12 months after the date on which such election is
made. Further, commencement of payments with respect to which such a deferral
election is made shall be deferred for a period of not less than five years from
the date such payments otherwise would have commenced.


Section 5. Claim for Benefits


5.01 Denial of a Claim. A claim for benefits under the Plan shall be submitted
in writing to the plan administrator. If a claim for benefits or participation
is denied in whole or in part by the plan administrator, the Eligible Executive
will receive written notification within a reasonable period from the date the
claim for benefits or participation is received. Such notice shall be deemed
given upon mailing, full postage prepaid in the United States mail or on date
sent electronically to the Eligible Executive. If the plan administrator
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the Eligible Executive as soon as
practical.


5.02 Review of Denial of Claim. In the event that the plan administrator denies
a claim for benefits or participation, an Eligible Executive may request a
review by filing a written appeal. If the appeal is from a Leadership One
Eligible Executive, the appeal will be heard by the Committee. If the appeal is
from a Leadership Level Two, Three or Four Eligible Executive, the appeal will
be heard by the Group Vice President - Human Resources and Corporate Service and
the Executive Vice President and Chief Financial Officer (or, in the event of a
change in title, such officer's functional equivalent), or such officer's
designee(s). All appeals must be filed within sixty (60) days of receipt of the
written notification of denial. The appeal will be considered and a decision
shall be rendered as soon as practical. In the event an extension of time is
needed to consider the appeal and render the decision, written notice shall be
provided to the Eligible Executive notifying the Eligible Executive of such time
extension.


5.03 Decision on Appeal. The decision on review of the appeal shall be in
writing. Such notice shall be deemed given upon mailing, full postage prepaid in
the United States mail or on the date sent electronically to the Eligible
Executive. Decisions rendered on the appeal are final and conclusive and are
only subject to the arbitrary and capricious standard of judicial review.


5.04 Limitations Period. No legal action for benefits under the Plan may be
brought against the Plan until after the claims and appeal procedures have been
exhausted. Legal actions under the Plan for benefits must be brought no later
than two (2) years after the claim arises. No other action may be brought
against the Plan more than six (6) months after the claim arises.
ATTACHMENT A


Named Executive Officers


Pursuant to Plan Section 3.06, Special Supplemental Benefits shall be excluded,
limited or provided to Eligible Executives listed below as follows:


Eligible Executive                Special Supplemental Benefit


Alan Mulally                    Shall be excluded from Plan participation
entirely


Jim Farley
Shall be excluded from Plan participation until June 30, 2017; provided however,
service earned prior to that date shall be used for purposes of determining
Eligibility Service













